IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 123A13

                            FILED 4 OCTOBER 2013
LARRY DONNELL GREEN, by and through his Guardian ad Litem, SHARON
CRUDUP; LARRY ALSTON, individually; and RUBY KELLY, individually
             v.
WADE R. KEARNEY, II; PAUL KILMER; KATHERINE ELIZABETH LAMELL;
PAMELA BALL HAYES; RONNIE WOOD; PHILLIP GRISSOM, JR.; DR. J.B.
PERDUE, individually and in his official capacity as Medical Examiner of Franklin
County; LOUISBURG RESCUE AND EMERGENCY MEDICAL SERVICES, INC.;
FRANKLIN COUNTY EMERGENCY MEDICAL SERVICES; EPSOM FIRE AND
RESCUE ASSOCIATION, INC.; and FRANKLIN COUNTY, NORTH CAROLINA,
a body politic


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 739 S.E.2d 156 (2013), affirming an order

entered on 8 February 2012 by Judge Henry W. Hight, Jr. in Superior Court, Franklin

County. Heard in the Supreme Court on 5 September 2013.


      Bell & Vincent-Pope, P.A., by Judith M. Vincent-Pope, for plaintiff-appellants
      Larry Alston and Ruby Kelly.

      Troutman Sanders LLP, by Gary S. Parsons and Whitney S. Waldenberg, for
      Pamela Ball Hayes, Ronnie Wood, and Louisburg Rescue and Emergency
      Medical Services, Inc.; and Young Moore and Henderson, P.A., by David M.
      Duke, for Wade R. Kearney, II, defendant-appellees.

      Glenn, Mills, Fisher & Mahoney, P.A., by Carlos E. Mahoney, and Whitley Law
      Firm, by Ann C. Ochsner, for North Carolina Advocates for Justice, amicus
      curiae.


      PER CURIAM.


      AFFIRMED.
                                 GREEN V. KEARNEY

                                  Opinion of the Court




        Justice JACKSON did not participate in the consideration or decision of this

case.




                                          -2-